Citation Nr: 0418292	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, to include as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active service from August 1949 to July 1969.  
He died on November [redacted], 1997.  The appellant is his surviving 
spouse.

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  At present, following a reopening of 
the appellant's claim as further discussed below, the issue 
of service connection for the cause of the veteran's death, 
to include as secondary to Agent Orange exposure, is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on her part.

Lastly, the Board notes that, in the July 2002 rating 
decision and the May 2003 statement of the case, the RO 
characterized the issue in this case as that of entitlement 
to service connection, and finds that, by its silence, the RO 
apparently conceded that the appellant had submitted 
sufficient evidence to reopen the claim of entitlement to 
service for cause of the veteran's death, which was 
previously denied in May 1998.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in a matter such as this, the Board has a legal duty to 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim, regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995). 
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue currently before the Board 
is whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, to include as secondary to 
Agent Orange exposure. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision. 

2.  The veteran died on November [redacted], 1997.  The cause of his 
death was glioblastoma multiforme.

3.  At the time of the veteran's death, service connection 
was in effect for no disability and the veteran had no 
pending claims for VA benefits.

4.  In a May 1998 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant was notified of this decision 
and of her appellate rights via a June 1998 letter with 
attached VA form 4107 (Notice of Procedural and Appellate 
Rights).  The appellant did not submit a valid notice of 
disagreement or any other type of statement or document with 
respect to the issue of service connection for the cause of 
the veteran's death.  The May 1998 rating decision is 
therefore final.

5.  The evidence associated with the claims file since the 
May 1998 rating decision raises a reasonable possibility of 
substantiating the claim of service connection for the cause 
of the veteran's death. 


CONCLUSIONS OF LAW

1.  The unappealed May 1998 rating decision, which denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2003).

2.  The evidence received since the May 1998 rating decision 
which relates to the issue of service connection for the 
cause of the veteran's death is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Furthermore, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 38 C.F.R. §§ 3.156(a), 3.159(c).  The regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the appellant's request 
to reopen the previously denied claim of service connection 
for the cause of the veteran's death was received after that 
date (in April 2002), those regulatory provisions are 
applicable to this case.

In this case, however, the Board finds no prejudice to the 
appellant by proceeding with the adjudication of the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death, to include as secondary to Agent Orange 
exposure.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the appellant 
was advised by the RO of the information required to 
substantiate the claim on appeal.  Following receipt to the 
appellant's claim in April 2002, the RO advised the appellant 
of VA's duty to assist via June 2002, May 2003 and August 
2003 letters, as well as in the May 2003 statement of the 
case.  In this regard, the appellant was informed of the 
evidence required to establish entitlement to the benefits 
sought, the evidence required from her and what VA would do 
to assist her.  Additionally, the Board notes that 
collectively, via the July 2002 rating decision, the May 2003 
statement of the case and the October 2003 supplemental 
statement of the case, the appellant was provided with 
information regarding the evidence needed to substantiate her 
claim.  She was informed of the need to submit new and 
material evidence sufficient to reopen the previously denied 
claim of service connection for the cause of the veteran's 
death, including evidence of a nexus to service.  The Board 
is not aware of the existence of additional relevant evidence 
in connection with the claim on appeal.  Additionally, via 
the May 2003 statement of the case, the appellant was 
provided with specific information regarding the changes in 
the law following the enactment of the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.156, 3.159(b) and 
(c ) (2003).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Finally, in Pelegrini v. Principi,  17 Vet. App. 412 (2003), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Upon 
review of the claims folder, the Board notes that the 
appellant was supplied with a letter notifying her of the VA 
duties to notify and assist, per VCAA, in June 2002 before 
the July 2002 rating decision.

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  By various informational 
letters and a statement of the case, VA satisfied the fourth 
element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements 
constitutes harmless error.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a May 
1998 rating decision, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant was notified of this decision and of her appeallate 
rights via a June 1998 letter with attached VA form 4107 
(Notice of Procedural and Appellate Rights).  Subsequently, 
she submitted an August 1998 statement indicating 
disagreement with this decision, but the statement did not 
include her signature.  In December 1998, the RO issued a 
letter notifying her that the August 1998 statement did not 
constitute a valid notice of disagreement, offered assistance 
to the appellant, and requested a signed and valid notice of 
disagreement be submitted.  The appellant did not submit a 
valid notice of disagreement or any other type of statement 
of document, and she did not file a timely appeal with 
respect to the issue of service connection for the cause of 
the veteran's death.  Therefore, the May 1998 rating 
decision, this being the last prior denial, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).

The May 1998 rating decision denied the appellant's claim of 
service connection for the cause of the veteran's death on 
the grounds that the evidence failed to show that it was 
related to service.  However, the Board finds that the 
evidence received since the May 1998 rating decision raises a 
reasonable possibility of substantiating the claim.

Specifically, the additional evidence submitted following the 
May 1998 rating decision includes records from the Audubon 
Regional Medical Center dated from 1996 to 1997.  A December 
1996 hospitalization report shows the veteran was admitted 
for evaluation following a two week history of headaches, 
lightheadedness, visual disturbances and recurrent memory 
loss.  An Magnetic Resonance Imaging (MRI) revealed a 5 by 4 
centimeter left frontal lobe intracerebral mass.  The veteran  
subsequently underwent a left frontal craniotomy with gross 
total tumor excision pathologically confirming glioblastoma 
multiforme.  

Additionally, in September 2003, the RO received private 
medical records from the Audubon Regional Medical Center.  
The records include a June 1997 report, which shows that the 
veteran was originally diagnosed in about December 1996 for 
malignant astrocytoma.  At this time, he was admitted for 
evaluation and management of hydrocephalus secondary to a 
previous craniotomy to treat the malignant astrocytoma 
(glioblastoma).  

Furthermore, records from C. Badolato, M.D., dated 1997 
contain a May 1997 MRI report shows the veteran presented 
changes consistent with a previous surgery involving the left 
frontal region, and an enhancement adjacent on the lateral 
aspect of the left frontal horn which may have been related 
to post-surgical changes.  Also, there were lesions in the 
lateral aspect of the left thalamus and in the left parietal 
lobe which were not identified previously.  All the above 
findings were noted to possibly related to the spread of the 
veteran's tumor, but another etiology could not be excluded.

Lastly, the additional evidence includes multiple lay 
statements in essence supporting the appellant's contentions 
that the cause of the veteran's death was related to his 
service.

Upon a review of the evidence submitted following the May 
1998 rating decision, the Board finds that the evidence is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the additional evidence shows that the veteran 
was hospitalized in December 1996 following a two week 
history of headaches, lightheadedness, and visual 
disturbances.  As well, the May 1997 MRI report shows the 
veteran presented changes consistent with a previous surgery 
involving the left frontal region, and an enhancement 
adjacent on the lateral aspect of the left frontal horn which 
may have been related to post-surgical changes.  However, 
although these findings were possibly related to the spread 
of the veteran's tumor, another etiology could not be 
excluded.

In this respect, the Board notes that the service medical 
records in fact show that the veteran was involved in a motor 
vehicle accident in October 1952 during his active service, 
which caused multiple abrasions over the left forehead.  
During the accident, he received blows to the left forehead 
and scalp.  Additionally, the service medical records 
includes multiple notations, including notations dated 
November 1959, February 1961 and June 1967, describing the 
veteran was seen on multiple occasions for complaints of 
headaches.  The Board acknowledges that the complaints of 
headaches appeared to have started after the 1952 accident.  
In addition, the November 1959 notations show the veteran 
complained of headaches for the prior 5 months which worsened 
after he has was hit on the head by "handball."

Based on the foregoing, the Board finds that the evidence 
received since the final denial of service connection for the 
cause of the veteran's death, to include as secondary to 
Agent Orange exposure, constitutes new and material evidence, 
raising a reasonable possibility of substantiating the claim.  
Accordingly, the appellant's claim of service connection for 
the cause of the veteran's death is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  However, as 
additional development is required prior to appellate 
adjudication, the case is remanded to the RO for additional 
development.


ORDER

New and material evidence having been received, the claim of 
service connection for the cause of the veteran's death, to 
include as secondary to Agent Orange exposure, is reopened; 
the appeal is granted to this extent only.




REMAND

Having reopened the appellant's claim of service connection 
for the cause of the veteran's death, to include as secondary 
to Agent Orange exposure, the Board now turns to the merits 
of the claim.

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the appellant and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of service connection for 
the cause of the veteran's death.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002). 

In this respect, the Board notes that the appellant was 
originally denied service connection for cause of the 
veteran's death on the grounds that evidence failed to show 
that it was related to service.  However, as discussed above, 
the service medical records in fact show that the veteran was 
involved in a motor vehicle accident in October 1952 during 
his active service, which caused multiple abrasions over the 
left forehead.  During the accident, he received blows to the 
left forehead and scalp.  Additionally, the service medical 
records includes multiple notations, including notations 
dated November 1959, February 1961 and June 1967, describing 
the veteran was seen on multiple occasions for complaints of 
headaches.

Furthermore, the post-service medical evidence shows the 
veteran was hospitalized in December 1996 following a two 
week history of headaches, lightheadedness, and visual 
disturbances.  And a May 1997 MRI report shows the veteran 
presented changes consistent with a previous surgery 
involving the left frontal region, and an enhancement 
adjacent on the lateral aspect of the left frontal horn which 
may have been related to post-surgical changes.  However, 
although these findings were possibly related to the spread 
of the veteran's tumor, another etiology could not be 
excluded.

Given the above medical facts, the Board finds that a VA 
medical opinion discussing the above cited medical evidence 
is necessary prior to appellate adjudication.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the RO should 
obtain a VA medical opinion discussing the relationship, if 
any, between the veteran's service and the cause of this 
death.

In addition, the RO should assist the appellant in obtaining 
any additional available VA and private medical records, 
including the veteran's autopsy report if any, that may be 
identified as relevant to the claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that she provide a list of 
the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who treated the veteran 
during his life for any disorder(s) 
related to the cause of death.  Provide 
the appellant with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, 
including for the health care provider 
who performed the veteran's autopsy if 
such was performed, and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider she identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the appellant of the 
records that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that adjudication of the claim will be 
continued without these records unless 
she is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the appellant 
should be specifically informed as to 
what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating her claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

2.  The RO should request that the 
appellant provide information as to the 
veteran's dates of treatment at any VA 
medical facility, if any, for any 
disorder(s) relevant to the cause of his 
death.  All identified treatment records 
from any reported VA medical facility not 
already contained within the claims file 
should be obtained and associated with 
the claims file.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating her claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Following completion of the above 
development, the RO must refer the 
veteran's claims folder for review by a 
VA physician specializing in oncology 
and, if possible, with a sub-specialty 
in Agent Orange related diseases.  The 
specialist should undertake a 
longitudinal review of the veteran's 
medical records and render an opinion 
as to the relationship, if any, between 
the veteran's military service in 
general, and in particular, potential 
exposure to herbicide agents while 
serving in Vietnam, and the malignant 
astrocytoma (glioblastoma) that was 
diagnosed in 1996.  In addition, the 
specialist should render an opinion as 
to the relationship, if any, between 
the veteran's in-service motor vehicle 
accident in October 1952 with blows to 
the left forehead and his multiple 
subsequent complaints of headaches 
during the late 1950s through the 
1960s, and the malignant astrocytoma 
(glioblastoma) that was diagnosed in 
1996.  The medical opinions should 
include a discussion by the reviewing 
specialist of all pertinent medical 
studies on the subject of herbicide 
exposure and cancers of the brain. This 
opinion should be based on a thorough 
and careful review of all the evidence 
contained in the claims folder, 
particularly, the May 1997 MRI report 
showing changes consistent with a 
previous surgery involving the left 
frontal region and lateral aspect of 
the left frontal horn possibly related 
to the spread of the veteran's tumor, 
although another etiology could not be 
excluded.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the specialist's report is deficient 
in any manner or fails to include 
adequate responses to the specific 
clinical findings/opinions requested, it 
must be returned to the specialist for 
corrective action.  38 C.F.R. § 4.2 
(2003).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death, to include 
as secondary to Agent Orange exposure.  
In adjudicating the claim, the RO must 
take into consideration the holding in 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994).  If the determination remains 
unfavorable to the appellant, she should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



